United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604


                               October 17, 2002


                                      Before


                  Hon. WILLIAM J. BAUER, Circuit Judge

                  Hon. FRANK H. EASTERBROOK, Circuit Judge

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge


UNITED STATES OF AMERICA,                           Appeal from the United
      Plaintiff-Appellee,                           States District Court
                                                    for the Southern
No. 02-2151              v.                         District of Indiana,
                                                    Indianapolis Division.
DAVID W. JONES,
      Defendant-Appellant.                          No. 1:01CR00142
                                                    Larry J. McKinney,
                                                    Chief Judge.


                                      Order

     The opinion of this court issued October 17, 2002, is amended as follows:

           Page 1, first paragraph, second line, change “Majority Leader Dashle” to
     “Majority Leader Daschle.”